Citation Nr: 0020893	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  94-19 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
January 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
San Francisco Regional Office (RO) March 1993 rating decision 
which declined to reopen the claim of service connection for 
PTSD.  Thereafter, the claims file was transferred to the Los 
Angeles RO; as the veteran now lives in Arizona, the Phoenix 
RO has jurisdiction over the case.

In February 1997, the Board reopened the veteran's claim of 
service connection for chronic psychiatric disability, 
claimed as PTSD, and remanded the matter to the RO for 
additional development of the evidence.

 
FINDINGS OF FACT

1.  The veteran served with the 12th Combat Aviation Group 
which is shown to have had combat in Vietnam; his military 
occupational specialty was cook; he was awarded the 
Presidential Unit Citation.  

2.  The record reasonably substantiates the occurrence of the 
claimed in-service stressors necessary to support a diagnosis 
of PTSD.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his current PTSD was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The U.S. 
Court of Appeals for Veterans Claims (the Court) has 
indicated that a veteran seeking service connection for PTSD 
must satisfy the initial burden of submitting a well grounded 
claim by furnishing (1) medical evidence of a current 
diagnosis of PTSD, (2) medical or lay evidence of an in-
service stressor, and (3) medical evidence of a nexus between 
service and the current PTSD.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. 
App. 128, 136-37 (1997).  See also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In this case, the record contains (1) medical evidence 
including a clear diagnosis of PTSD, (2) the veteran's own 
testimony of in-service stressors (which the Board presumes 
to be true for purposes of determining whether his claim is 
well grounded, see King v. Brown, 5 Vet. App. 19 (1993)), and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Based on the foregoing, the Board 
concludes that the veteran has submitted a well-grounded 
claim of service connection for PTSD.  

Because the veteran has submitted a well-grounded claim, VA 
has a duty to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  A review of 
the record reveals that the RO has associated with the claims 
file all available evidence which may be pertinent to the 
claim, and that there are no outstanding pertinent records 
which the RO has not obtained or attempted to obtain.  Thus, 
the Board is satisfied that the duty to assist has been met 
in this case.

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999), as amended 64 Fed. Reg. 32,807-08 (June 
18, 1999).

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); 38 C.F.R. § 3.304(f); Dizoglio at 166.

January 1970 letters from private mental health providers 
indicate that, for two years beginning in March 1959, the 
veteran received treatment and counseling for adjustment 
reaction of childhood (manifested by sleep walking, temper 
tantrums, frequent fighting, poor school work performance, 
and (social) withdrawal); at that time, his "disorder" was 
considered to represent an acute reaction to overwhelming 
environmental stress; it was said to be transient and 
occurring in individuals without apparent mental disorders.  
From June to November 1967, he was again treated due to 
adjustment reaction of adolescence.

The veteran's service medical records reveal a report of 
history of frequent or terrifying nightmares and nervous 
trouble on pre-induction medical examination in October 1969.  
In April 1970, he complained about his nerves and requested 
to see a doctor; later that month, he was "seen" and his 
"problems" were discussed.  In September 1971, he underwent 
psychiatric evaluation due to problems with identity and 
alcohol (at which time prior history of counseling for 
childhood adjustment was noted); on examination, acute 
situational depression with anxiety was diagnosed.  No 
pertinent clinical findings were noted on service separation 
medical examination in January 1972, at which time he 
reported being in "very good" health.

The veteran's DD Form 214 indicates that he served in Vietnam 
from July 1971 to January 1972; his last duty assignment was 
with headquarters of the 12th Combat Aviation Group, and his 
military occupational specialty was cook; his decorations 
include the Presidential Unit Citation and Meritorious Unit 
Citation.  

An April 1973 psychiatric examination report from the 
Sheboygan County Hospital, performed in conjunction with the 
veteran's several years history of alcoholism, indicates that 
he was pleasant and cooperative, restless and anxious, but 
without delusions, hallucinations, disorientation, or memory 
impairment; on examination, alcoholism, peptic ulcer, and 
cirrhosis of the liver were diagnosed.

A February 1988 letter from the Vet Center indicates that the 
veteran received (primarily marital) counseling at that 
facility between May 1986 and April 1987; his therapist 
"apparently did not feel that PTSD was an issue in this 
case."

VA and private medical records from November 1986 to July 
1988 document intermittent treatment due to various symptoms 
and impairment including polysubstance abuse and depression, 
and include a diagnosis of PTSD (during hospitalization at a 
VA facility from January to February 1988).  On examination 
in November 1986, adjustment disorder with atypical features 
was diagnosed.

In a July 1988 letter, the veteran indicated that he was in 
"intense fear" of dying while in Vietnam, that his two best 
friends were "hit" in Vietnam in 1969 (prior to his arrival 
there), that he observed some people bury South Vietnamese 
soldiers' bodies in mass graves in Vietnam, and that on one 
occasion, an "infiltrator" killed the guards and blew up an 
aircraft at an airfield base where he was stationed (this 
allegedly happened at the time when he was on guard duty).  
He suggested that he had various psychological and 
psychiatric symptoms and impairment since active service, 
attributing the onset thereof to the stress of his Vietnam 
service.

By letter in March 1991, one of his acquaintance's, who had 
known him for 6 years, indicated that the veteran was unable 
to interact with people in employment settings and frequently 
changed his jobs because of such problems; he suggested that 
the veteran's problems were related to his combat experiences 
in Vietnam.  

In March 1994, the veteran's former spouse indicated that 
they were married from 1970 to 1978, that he returned from 
his Vietnam service (in 1972) a changed person and exhibited 
unusual and irrational behavior (including unprovoked 
outbursts of anger and violence, and social withdrawal and 
difficulty relating to relatives and friends) which led to 
their divorce.  Her accounts of his outbursts of anger and 
violence are supported by his criminal record received at the 
RO in May 1994 (which includes a report of an assault on his 
spouse in April 1978).

VA and Vet Center medical records from December 1992 to May 
1994 document intermittent treatment for various 
psychiatric/psychological symptoms and impairment, and 
include a diagnosis of PTSD.  During VA hospitalization from 
October to December 1993, the veteran indicated that although 
his military occupational specialty in Vietnam was cook, he 
was nevertheless exposed to various stressful situations in 
Vietnam including (1) having witnessed inappropriate 
treatment of dead bodies that were being buried, (2) having 
observed a Vietnamese child being killed, (3) having 
witnessed a friend being killed, (4) having been under mortar 
and rocket attack, and (5) having been exposed to sniper 
fire.  On examination in February 1994, he indicated that his 
service-related stressors consisted of having witnessed a 
"kid" getting shot off the back of his truck, having 
observed the bodies of dead Vietnamese soldiers being kicked 
into the graves, having been under rocket attacks, and having 
directly participated in combat with the enemy.  In May 1994, 
it was indicated that the veteran participated in the PTSD 
treatment program at the Vet Center from January to December 
1993.  

On VA psychiatric examination in June 1994, the veteran 
reported receiving psychiatric treatment in childhood due to 
nightmares and sleepwalking.  During his service in Vietnam, 
he reported exposure to various combat situations including 
enemy attacks by sniper fire, mortar, and rockets; while in 
Vietnam, he reportedly witnessed a boy being killed (and felt 
responsible for his death), and saw the burial and 
"disposal" of dead bodies and body parts.  He indicated 
that he experienced numerous psychiatric symptoms and 
impairment since his Vietnam service, including distressing 
dreams and nightmares, nervousness, depression, anxiety, and 
restlessness.  On examination, alcohol dependence in 
remission, dysthymia, and (provisional) PTSD were diagnosed, 
and an unconfirmed diagnosis of borderline personality 
disorder was indicated.  The examiner indicated that the 
differential diagnosis of the veteran's symptoms was complex 
for various reasons; the traumatic events reportedly 
experienced by him in the war zone were "significantly 
less" than those of other veterans interviewed by the 
examiner but, in her opinion, he appeared to be portraying 
his life experiences in an honest manner; further examination 
and testing to confirm the diagnosis of PTSD was recommended.

On VA psychiatric examination in July 1994, the veteran 
essentially confirmed his previous reports regarding the 
nature of the claimed in-service stressors giving rise to his 
PTSD.  On examination, PTSD, and polysubstance abuse in 
remission were diagnosed, and an unconfirmed diagnosis of 
depressive disorder was indicated.  

On July 1994 psychological evaluation, including a review of 
his employment history and his DD Form 214, the veteran 
reported his pertinent history referable to the occurrence of 
the claimed in-service stressors giving rise to his PTSD, 
essentially reiterating and confirming the occurrence of the 
previously described events (including being in fear for his 
life, having been attacked and fired on by the enemy, 
witnessing a boy being killed for no apparent reason, and 
having observed the "disposal" and brutal treatment of 
bodies of dead soldiers).  On examination, the psychologist 
concluded that the veteran's development history was 
"normal" in that he was a bright and sensitive child and 
adolescent who was not antisocial, neurotic, or psychotic; he 
could be rated as "excellent" in terms of school, peers, 
family, and interpersonal relations; accordingly, as there 
was no data to suggest that he had psychiatric, 
psychological, historical, or educational history indicative 
of pre-existing personality disorder or other form of mental 
disease or defect, his PTSD was related to the Vietnam war 
experiences.  

On VA psychiatric examination in January 1995, including a 
thorough review of the claims file (as reflected in the 
examination report), PTSD, polysubstance abuse in remission, 
and recurrent major depressive disorder were diagnosed.  The 
severity of the disability was addressed on VA social and 
industrial survey in February 1995.

In December 1998, the veteran indicated that he was assigned 
to the 73rd surveillance airplane company in Vietnam and, 
while serving in that unit, he was subjected to rocket and/or 
mortar attack by the enemy on at least 3 occasions (in May, 
August, and October 1971).  Included with the letter was a 
photocopy of Debriefing Report from the commanding officer of 
the 12th Combat Aviation Group for the period June 1971 to 
May 1972, describing the activities in which the unit was 
involved during the reporting period; the report indicates 
that the unit was involved in numerous combat activities and 
participated in two major battles.  

A June 1999 report from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), including daily staff 
journal from the 12th Combat Aviation Group in December 1971, 
indicates that the unit was repeatedly attacked by the enemy, 
sustaining casualties, during the reporting period.  

A September 1999 report from USASCRUR, including extracts 
from operational report submitted by the 165th Aviation Group 
(Combat) (the higher headquarters of the 73rd Aviation 
Company) for the period November 1971 to January 1972, does 
not report any specific combat-related operations or 
incidents; it indicates that the flying units of the 165th 
Group were assigned to other groups; the 73rd Aviation 
Company was assigned to the 12th Group.

On VA psychiatric examination in January 2000, including a 
review of the claims file, the veteran essentially reiterated 
the previously described in-service stressors giving rise to 
his PTSD (including having observed the burial and mutilation 
of dead bodies in Vietnam, having witnessed the killing of a 
Vietnamese boy, and having been, at times, under mortar 
attack by the enemy).  On examination, PTSD (delayed onset), 
recurrent major depressive disorder in partial remission, and 
alcohol dependence (sustained full remission) were diagnosed.  
The examiner indicated that the veteran clearly met the 
diagnostic criteria for PTSD, and that the many psychological 
symptoms were directly related to his stressors and 
experiences in Vietnam.  

Based on a review of the foregoing, the Board finds that 
service connection for PTSD is warranted.  Initially, it is 
noted that the evidence indicates that the veteran exhibited 
some psychological/mental health symptoms prior to and during 
active service and abused alcohol and/or other illicit 
substances for many years.  Nevertheless, during intermittent 
psychiatric treatment since separation from service, PTSD was 
diagnosed; as discussed above, he was repeatedly examined by 
VA in recent years, and the examinations were performed in 
conjunction with the examiners' review of the entire claims 
file; the examiners repeatedly stated that the veteran 
clearly met the diagnostic criteria for PTSD and suggested 
that the onset of the disorder was related to his combat-
related stressors in Vietnam.

Although the veteran's service records do not unequivocally 
document his individual combat participation and do not 
verify the occurrence of his claimed stressors, the records 
show that he was awarded the Presidential Unit Citation, and 
that his unit was engaged in combat with the enemy while he 
was there.  Overall, the accounts provided by the veteran 
concerning his alleged combat exposure are not inconsistent 
which the mission of his unit as documented in the record.  
Resolving the benefit of the doubt regarding this material 
issue, the Board finds that the veteran did engage in combat 
as contemplated by 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).

Again resolving all reasonable doubt in the veteran's favor, 
the Board finds that the evidence now of record supports 
service connection for PTSD.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990); a clear 
diagnosis of PTSD has been made, the veteran is likely to 
have been exposed to combat in Vietnam, at least some of his 
reported stressors are combat-related and not inconsistent 
with circumstances, conditions, or hardships of his service, 
and a link between PTSD and service is shown by competent 
evidence.


ORDER

Service connection for PTSD is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

